Dallinger, Judge:
This appeal to reappraisement involves the question of the dutiable value of certain cotton hose imported from *707Shanghai, China, and entered at the port of Los Angeles on March 19, 1940. The merchandise was invoiced and entered at $2.50 per dozen Shanghai currency, packing included. It was appraised at 2.99 per dozen Chinese national currency, net, packed.
At the hearing held at Los Angeles on December 3, 1941, the plaintiff offered in evidence the affidavit of Mortimer A. Hecht, which was marked in evidence as exhibit 1. The affidavit reads in part as follows:
M. A. HECHT, being first duly sworn, deposes and says:
That he is employed by the Paris Bead & Novelty House, 305 West Adams Street, Chicago, Illinois; that he personally ordered the 5400 dozen pairs of Cotton Men’s Hose, the subject of Los Angeles Dutiable Entry No. 7734 of March 21, 1940, under his order number 3/300, through his firm’s buying agents Reuter Brockelmann & Co., in Shanghai, China, at a price of Shanghai $2.50 per dozen, packing included; that he personally supervised payment for said merchandise, and that said price was the price actually paid therefor; that he was constantly in touch with the price quotations for such merchandise from the date said order was placed until long after said shipment arrived in the United States; that the price at which such merchandise was freely offered for sale on and immediately prior to the date of exportation of the instant merchandise, to all purchasers in Shanghai, China, in the ordinary course of trade and in the usual wholesale quantities packed ready for shipment to the United States was no higher than Shanghai $2.50 per dozen; that Shanghai, China, is the principal market in which said merchandise is offered for sale for export to the United States; that said merchandise is made solely for export to the United States.
At the same hearing, counsel for the Government offered in evidence an affidavit executed by Morris Halperin, which was admitted in evidence as exhibit 2, and which reads in part as follows:
I am an examiner of merchandise attached to the office of the United States Appraiser at New York and have been since 1937; that my duties as an examiner of merchandise included the appraisal of Cotton Knit Hose; that I have seen and read the invoice and entry papers in Reappt. 137716-A, Collector’s No. 5732, Entry No. DE 7734, dated March 21, 1940, covering an importation of cotton knit hose exported from China on February 11, 1940, by Rueter Brockelmann & Co., to the Paris Bead & Novelty House, Chicago, Illinois; that the said merchandise was invoiced at SH$2.50 per dozen, net, packing included.
That in the course of my official duties as examiner at the port of New York, I have had identical merchandise come before me for appraisement purposes, shipped from the same country and bearing the same invoice description and shipped by the same exporters; that the importations which came before me, at approximately the same period as the importation herein involved, were as follows: '

Entry No. Purchased Exported Invoiced and entered

58526 January 5, 1940 Jan. 16, 1940 SH$2.97, packing extra
61088 January 5, 1940 Feb. 5, 1940 “ $2.97, “ “ ■
That the above merchandise was appraised as entered and was known as manufacturer’s style No. 176, the same as in the instant case.
That the merchandise involved in Reappt. 137716-A was the identical merchandise hereinabove referred to.
*708That a sample of the merchandise covered by this reappraisement was forwarded to your deponent for examination, and after examining the said merchandise, deponent definitely states that the importation herein involved is identical to the merchandise hereinabove referred to which had been previously examined by your deponent. •
Upon this record I find that the dutiable value of the cotton hose constituting the imported merchandise at bar is $2.99 per dozen, Shanghai currency, net, packed.
Judgment will be rendered accordingly.